          Case 1:20-cv-00445-RJL Document 20 Filed 04/27/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
JONATHAN DIMAIO, et al.               )
                                      )
                   Plaintiffs,        )
      v.                              )    No. 1:20-cv-00445-RJL
                                      )
CHAD WOLF , et al.                    )
                                      )
                   Defendants.        )
_____________________________________ )

          DEFENDANTS’ NOTICE OF FILING OF THE CERTIFIED LIST OF
              THE CONTENTS OF THE ADMINISTRATIVE RECORD

       Defendants hereby give notice of the filing of the Certified List of the Contents of the

Administrative Record 1 for the action challenged in the above-captioned case. The index is

accompanied by a certification.

Dated: April 27, 2020                   Respectfully Submitted,
                                        JOSEPH H. HUNT
                                        Assistant Attorney General
                                        BRIGHAM J. BOWEN
                                        Assistant Branch Director

                                        /s/ Dena M. Roth
                                        DENA M. ROTH (DC Bar # 1001184)
                                        CHARLES E.T. ROBERTS (PA Bar # 326539)
                                        Trial Attorneys
                                        United States Department of Justice
                                        Civil Division, Federal Programs Branch
                                        1100 L Street, NW, Room 11204
                                        Washington, DC 20005
                                        Tel: (202) 514-5108
                                        Facsimile: (202) 616-8460
                                        Email: dena.m.roth@usdoj.gov

                                        Counsel for Defendants



1
 The filing of this Notice is not a concession that the decision of the Acting Secretary is subject
to judicial review.
                                                 1
